department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final an organization described in code section because you do not qualify for exemption a sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this file the returns in accordance with their letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action our proposed deletions if you disagree with if you have any questions about this telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at letter please contact the person whose name and if you have any questions about your or the irs customer service number for businesses irs customer service number for people with hearing impairments is the sincerely lois g lerner director exempt_organizations cc enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date person to contact and id number contact telephone number fax number employer_identification_number vil exemption from tax on corporations certain trusts etc exempt v not exempt organizational and operational_test sec_501 private v public interest served legend application to main street program association business district charette report city contract county date land use plan main street program renewal_community state dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 as amended the code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you submitted your application_for recognition of exemption from federal_income_tax under sec_501 of the code and requested classification as a publicly_supported_organization described in sec_509 and sec_170 on date you are a state nonprofit membership corporation and governed by a board_of directors elected by the membership with a minority of ex-officio directors whom are local_government officials membership is open to those individuals firms or corporations who love and take pride in the city or who may otherwise be interested in the preservation betterment or development of the while a significant number of your members are individuals the majority are local city businesses and professionals moreover nearly all of your revenue from membership fees is paid_by businesses under a progressive fee schedule your articles of incorporation state you are organized exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code and forbids any activities not permitted organizations exempt from income_tax under sec_501 of the code your bylaws state that your purpose for organization shall relate directly to the general business district of the city the bylaws then list nine purposes including the following five relating to business trade or commerce to foster and promote vigorously and effectively trade and commerce primarily by the planning or cooperative trade promotions among members to foster and promote and advertise vigorously and effectively the advantages of shopping in the to promote better relations between all business commercial and professional enterprises among themselves and with the general_public to combat actively all influences publicity and actions which are intended to adversely affect the fuller utilization of city as a growing business commercial and professional center and to work closely with the officials of the city and county in attaining these objectives city you report that all of your activities projects and events are part of your main street program and you have no expectation that any future activities projects and events will fall outside of the program the national trust for historic preservation created the main street program and established the nation main street center in to provide support and to encourage revitalization of main streets across america based on historic preservation and sound business practices historic preservation program has evolved into one of the largest economic redevelopment programs in the united_states you accomplish your goals by implementing the four parts of the main street program organization design economic restructuring and promotion the main street program brochure states that what began as an your annual report and website describes your implementation of the main street program as follows you state on your website that your mission is to you expect to advance commerce through cooperative trade promotions among members and effective advantages of shopping in our community gather publish and disseminate interesting and factual information respecting the advantages of trading in city actively combat all influences which are intended to adversely affect the city as a growing business commercial and professional center improve commercial enterprises among themselves as well example of cooperation and promote appropriate city county and state legislation in support of these objectives preservation geared restoration and beautification in our community professional as the general_public by setting an business relations between historic toward efforts other well and as as all you list and prioritize your community's five major problems and weaknesses as i proximity to retail entertainment dining alternatives ii lack of upscale dining iii lack of family oriented entertainment iv appearance of entrance corridors ie the roads into town and v lack of coordinated effort to preserve community assets we asked what conditions you seek to improve and explain how their improvement would combat community deterioration and you answered that the deterioration was caused by the migration of businesses from the business district to locations associated with major highways we asked who will benefit from your activities and you responded with consumers and investors and existing businesses which will benefit the general_public you the city and the association have entered into and renewed the contract obligating your continued participation in the main street program under the contract participation means you must implement a comprehensive approach to downtown revitalization using the main street methodology and your activities must be concentrated in the main street district ie the business district of which is zoned commercial seventy-six percent of the business district uses by category are retail industry offices finance and warehouses a 10-block area nearly all the business district is of our effort is administrative primarily the time of the one paid staffer the four principles above are each implemented by a separate standing committee you report that forty the your two most active remainder is comprised of the committees are economic restructuring and promotion together their efforts reports more than of your total effort more than of your total effort is administrative overhead or at least of your program efforts of these four committees efforts you developed and proposed a historic preservation ordinance which the city adopted economic restructuring committee has devoted substantial abatement plan which will reduce taxes on qualifying businesses plan to the city council at which point it will be brought for a vote your tax you intend to present the to developing a efforts you sponsored co-sponsored or committed effort to numerous events such as let’s go walking down main street sippin cider’ main street live chicken cook-off’ state market state tax freedom holiday octoberfest and farmers market which together consumed of your effort these events are held in the business district are open to the public generally paid for by donations in_kind from local businesses or from membership dues and advertised by you to people outside of the city city is part of a multiple county area designated a renewal_community under the community renewal act publaw_106_554 title i sec_101 date 114_stat_2763 2763a- to qualify your community must have a poverty rate of or more and cannot have an unemployment rate that is less than the national average this designation expired in there are a few qualified census tracts within several miles of the business district the data you submitted does not show the business district or adjacent neighborhoods fall within those census tracts the department of housing and urban development had designated county a non-metropolitan difficult development area gulf_opportunity_zone for see _ http avww huduser org portal datasets qct and dda2011nm pdf we note that but not is to assist that your role of structures having historical you state importance further it is our intent to educate the public at large as to the importance of historic preservation you may assist property owners with design guidelines keeping with the historic character of the business district you report you devote of your effort to historic preservation which corresponds to the amount of effort reported toward creation of the city’s historic preservation commission we understand that the building inventory identification the in and certified local_government have substantial historic preservation components and represent an additional of your effort there are two public owned and one private residence in the business district which are national register buildings you are conducting a building inventory of the buildings in the business district to identify those with historical importance you are obligated by the contract to report monthly and annually to the association your activities and the effort expended you report the following to the association each month and annually business openings business closing business expansions new jobs created jobs lost public money invested private money invested facade rehabs completed upper floor housing units federal rehabilitation tax_credit projects and volunteer hours progress metrics’ law sec_501 of the code provides for recognition of exemption from federal_income_tax of organizations which are organized and operated exclusively for among other things charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual be exempt as sec_1_501_c_3_-1 a of the income_tax regulations the regulations provides that in order to an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests thus an organization applying for tax exemption under sec_501 must establish that it is not organized or operated for the benefit of private interests the supreme court held in 326_us_279 that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 of the code revrul_74_146 1974_1_cb_129 held that a nonprofit organization of accredited educational institutions whose membership includes a small number of proprietary schools and whose activities include the preparation of accreditation standards identification of schools and colleges meeting these standards and the dissemination of accredited institution lists qualifies as an exempt_organization under sec_501 of the code because any private benefit that may accrue to the few proprietary members because of accreditation is incidental to the purpose of improving the quality of education revrul_74_587 1974_2_cb_162 holds that an organization that devotes its resources to programs to stimulate economic development in areas inhabited mainly by low-income minority or other disadvantaged groups qualifies for exemption under sec_501 of the code the organization made loans to and purchased equity interests in businesses unable to obtain funds from conventional sources the investments were not undertaken for profit or gain but to advance charitable goals funds for this program were obtained from foundation grants and public contributions the organization was not penalized for benefiting non-needy taxpayers as long as those taxpayers were instruments by which charitable purposes were accomplished economically distressed revrul_76_419 1976_2_cb_146 held exempt an organization that purchased a blighted_area developed an industrial park in that area and encouraged businesses to locate new facilities in an more employment opportunities for low-income residents in the area furthered the charitable purpose of promoting social welfare by organizations designed to distressed to lessen neighborhood tensions or to combat community deterioration the poor and because those activities provided relieve area involved two organizations the first was formed to revrul_77_111 c b a deteriorated area by providing information on the area's increase business patronage in shopping opportunities local transportation and accommodations the second organization's purpose was to revive retail sales in an area of economic decline by constructing a shopping center that would complement the area's existing retail facilities neither organization was held to be exempt a depressed area but neither limited their benefits to needy individuals or businesses the organizations both operated in analysis you primary activity is economic development which benefits local business and such benefits are not incidental to furthering one or more of your exempt purposes accordingly you are not operated exclusively for exempt purposes under sec_501 of the code and therefore do not qualify for exemption under sec_501 as discussed below sec_501 of the code provides for recognition of exemption from federal_income_tax of organizations which are organized and operated exclusively for exempt purposes which includes charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual an organization must be both organized and operated exclusively for one or more exempt purposes to be a sec_501 tax-exempt_organization see sec_1_501_c_3_-1 of the regulations if an organization fails to meet either the organizational_test or the operational_test it is not tax-exempt an exempt_purpose it engages primarily in activities which accomplish one or more exempt purposes an organization will be regarded as operated exclusively for one or more exempt purposes only if an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of regulations moreover sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves public an organization can be ‘operated exclusively’ where the private rather than private interests benefit is incidental to serving the public benefit to be incidental the private benefit must be a necessary concomitant of the activity which benefits the public at large and accomplishes exempt purposes in other words the benefit to the public cannot be achieved without necessarily benefiting certain private individuals further private interests must be benefited only to the extent necessary to accomplish exempt purposes see revrul_74_146 c -1 c of see section the program revitalization your sole activity is the main street program the main street program advertises itself as an economic economic restructuring your efforts are focused on the business district of promotion design and organization which more than is used by businesses for commercial purposes two of your four implementing committees are economic restructuring and promotion which together represent more than of your total effort and nearly of your program effort of your effort is administrative principals based upon four you are developing a tax abatement plan to propose to the city council the plan will reduce taxes on businesses in the business district even a substantial part of your progress metrics measure the impact of your efforts on businesses in connection with your economic restructuring activities you have also sponsored many promotional events to draw consumers to the business district these events are paid for by in- kind donations from local businesses and from membership dues nearly all of your annual membership receipts are from local businesses accordingly these events are essentially paid for this is consistent with your stated purpose for the promotion committees local businesses by your numerous events such as sippin cider’ farmers market and let’s go walking down main street among others are directed to attracting people to the business district to promote commerce your design committee has devoted its efforts to developing a revitalization plan for the business district fully described in the charrette report you describe the committee’s purpose as your governing documents the main street program corporate records newsletters and other documents show your current efforts focused almost exclusively on the business district although this plan has multiple phases the second and third phases focus on the commercial areas adjacent the interstate highway and the corridors leading to the business district your historic rehabilitation efforts have been a real but small part of the effort the documents show the primary purpose of your design efforts is the economic redevelopment of the business district most of your activities promote trade and commerce in the business district most is more than insubstantial within the meaning of sec_1_501_c_3_-1 of the regulations therefore your economic development activities must further one more exempt purposes for you to be described in sec_501 of the code they must provide a public benefit and cannot provide more than insubstantial private benefit unless such benefit is necessary to achieve the public benefit even then the private benefit most be no more than necessary to accomplish exempt purposes however unlike like you the organization’s benefitted businesses in several revenue rulings analyze the circumstances under which economic development serves one or more exempt purposes in revrul_74_587 the service recognized as exempt an organization that provide loans to or bought equity interests in businesses unable to obtain funds from conventional sources a very specific neighborhood the neighborhood was economically distressed and the organization required the businesses to provide training and employment preferences for low-income and other disadvantaged groups the businesses were just the instruments to relieve poverty revrul_76_419 approved an organization which encouraged businesses to relocate to an economically distressed area and provide training and employment to low-income and other disadvantaged groups you have not demonstrated that the business district is economically distressed and that your activities result in training or employment for low-income people or other disadvantaged groups revrul_77_111 denied recognition of exemption to two organizations operating in an economically distressed area who your business district like you promoted business patronage and sales which did not result in benefits to needy individuals not a charitable activity unless it specifically targets the a distressed area poor economic development is distressed unemployed elderly children or other charitable_class in you have not reported any efforts to identify needy individuals to assess their needs nor to ensure the businesses in the business that the benefitted businesses alleviate any of those needs district are not merely instruments to achieve one or more exempt purposes nor is the business district a distressed area because your economic development activity is more than an insubstantial part of your activities provides a private benefit to local businesses that is not incidental to any public benefit provided and therefore is not in furtherance of an exempt_purpose you are not operated exclusively for one or more exempt purposes within the meaning of sec_1_501_c_3_-1 of the regulations you have a nonexempt purpose of one nonexempt purpose is sufficient to preclude you from qualifying for promoting business tax exemption under the rational of better business bureau v united_states because you fail to meet the operational_test described in the regulations you are not exempt from income_tax under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this request should be you also have a right to request a conference to discuss your protest an attorney certified_public_accountant or an made when you file your protest statement individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done for more information about representation see publication practice_before_the_irs so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications a protest within days you will not be able to if you do not file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs file if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations cc
